Citation Nr: 1107406	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972, 
including service in the Republic of Vietnam during the Vietnam 
Era.  His awards include the Combat Action Ribbon and Vietnam 
Cross of Gallantry with Palm. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In July 2010, the Veteran raised a claim to reopen the 
previously denied claim of service connection for 
peripheral neuropathy.  The claim has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran was treated for prostatitis during service and 
continued to experience symptoms and undergo treatment after 
service; the weight of the competent evidence is in relative 
equipoise on the question of whether his chronic prostatitis is 
related to the same condition that was treated during service.  


CONCLUSION OF LAW

Chronic or recurrent prostatitis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for 
prostatitis.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Additionally, a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

In the present case, the Board finds that the evidence is at 
least in a state of relative equipoise in showing that the 
Veteran as likely as not has a current disability manifested by 
chronic prostatitis that had its onset during his active service.  
In particular, his service treatment records (STRs) show 
treatment in April 1969 for symptoms of prostatitis with 
posterior urethritis.  Additional treatment is seen in March 
1971.  At his service separation examination in May 1972, the 
examiner's physical examination of the genitourinary system was 
"normal."  

Although the disorder was not noted during the May 1972 
separation examination, the Veteran has credibly asserted that he 
continued to undergo treatment after service.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 36 (2007).  

Furthermore, the pertinent post-service medical evidence includes 
outpatient treatment records from a private (non-VA) physician, 
who noted in February 1984 that the Veteran's symptoms had "now 
become a recurrent problem."  

The Veteran was then referred to a private urologist, who wrote 
in an April 1984 letter that the Veteran had chronic prostatitis 
with recurrent episodes.  The urologist recommended further 
testing "[i]n light of the fact that [the Veteran] is having a 
more difficult time clearing this up and that it has gone on for 
so long."

Other private treatment records also reflect an assessment of 
chronic prostatitis.  

Accordingly, the Veteran was afforded a VA examination in 
September 2008.  After reviewing the pertinent factual history, 
the VA examiner diagnosed recurrent acute prostatitis.  With 
regard to the etiology of the disorder, the VA examiner opined 
that the recurrent episodes of prostatitis were most likely the 
same condition for which the Veteran was treated during active 
service.  The VA examiner also concluded that the Veteran's 
recurrent acute prostatitis was less likely as not caused by or a 
result of his active service.  

The evidence, in summary, shows treatment during service, 
continued symptoms with treatment after service, and a VA 
examiner's opinion that the these post-service episodes 
constitute the "same condition" treated during service.  

The Board recognizes that the claims file contains an October 
2008 Report of Contact from an RO Decision Review Officer (DRO), 
who indicated that he received clarification from the September 
2008 VA examiner.  The DRO wrote a notation that tends to weigh 
against the Veteran's claim, but the Board finds that it is 
without probative value.  Indeed, the record on appeal does not 
establish that the DRO is a medical professional.  Hence, the DRO 
may have misunderstood or mischaracterized the VA examiner's 
opinion, even if inadvertently.  Correspondingly, the record does 
not show that the VA examiner had the opportunity to subsequently 
review the summary of their discussion and either make any 
corrections or endorse the summary.  Thus, the October 2008 
Report of Contact does not constitute an adequate VA examination 
addendum opinion.  Accordingly, it is afforded no probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

For these reasons, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran has a 
current disability manifested by chronic prostatitis that was as 
likely was as not incurred in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit 
of the doubt to the Veteran, service connection is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  Here, the disposition is fully favorable to the Veteran.  
Therefore, the Board finds that all notification and development 
action necessary to render a fair decision on the matter has been 
accomplished.  


ORDER

Service connection for chronic prostatitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


